DETAILED ACTION
The instant application having Application No. 16/885091 filed on May 27, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:
Claim 12 recites “in response to receiving the encryption key request is part of a non-access stratum response”, which should be “in response to receiving the encryption key request as part of a non-access stratum response”. 
Claim 20 recites “non-access stratum response.,”, “non-access stratum response,” which should be Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Applicant’s apparatus claims consists of a series of steps none of which positively recite the use of any hardware. The claimed “transmitter” and “receiver” of claims 9 and 20 can be considered as software. Therefore, Applicant’s invention constitutes software per se, void of any hardware components, and as such fails to fall within any of the statutory classes of invention set forth by 35 USC 101.  Dependent claims 10-11 are rejected for the same 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/192161 hereinafter referred to as Adrangi in view of Lehtovirta et al. (US 2014/0304777) hereinafter referred to as Lehtovirta.

As per claims 1, 9, 12, and 20, Adrangi discloses A method comprising: 
transmitting an encryption key request as part of a non-access stratum request comprising security capabilities of a user equipment, wherein the encryption key request is for a … key; and (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches transmitting a key request that includes the security capabilities of the device. As this is part of a 3GPP system, as shown in paragraph 2, for messaging between devices it is also considered to be a non-access stratum request.), 
in response to transmitting the encryption key request as part of a non-access stratum response, receiving an encryption key response comprising a group encryption key (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches receiving the encryption key. Additionally as the key being transmitted is broadcast to multiple devices it is considered as a group key. See also Adrangi, Figure 2 steps 2a.iii and 2b.iii, where the devices both receive the same key VMK.)  
However, Adrangi does not specifically teach wherein the encryption key request is for an application layer key.
Lehtovirta discloses wherein the encryption key request is for an application layer key (Lehtovirta, paragraphs 193, teaches using an application layer key. Lehtovirta, paragraphs 28, 53, 187, and 227, teaches using non-access stratum messages and protocols.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Lehtovirta with the teachings of Adrangi. Adrangi teaches sending a key request and receiving a key. Lehtovirta teaches an application layer key. Therefore, it would have been obvious for the invention of Adrangi to request and receive an application layer key and this would have been a simple substitution of one known key for another to yield the predictable results of requesting and receiving a key. Additionally, it also well-known that performing a function at one layer of the OSI model or performing the function at a different layer of the OSI model are obvious variations.

As per claims 2, 10, and 13, Adrangi in view of Lehtovirta discloses wherein the encryption key request is transmitted from the user equipment to an application management function device or a policy control function device (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function.)

As per claims 3, 11, and 14, Adrangi in view of Lehtovirta discloses wherein the encryption key response is received by the user equipment from an application management function device or a policy control function device (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function.) 

As per claims 4 and 15, Adrangi in view of Lehtovirta discloses wherein the encryption key request is transmitted from an application management function device or a policy control function device to a unified data device or a key management server (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function.)

As per claims 5 and 16, Adrangi in view of Lehtovirta discloses wherein the encryption key response is received by an application management function device or a policy control function device from a unified data device or a key management server (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function.)

As per claims 6 and 17, Adrangi in view of Lehtovirta discloses wherein the encryption key request is transmitted from a unified data device to a key management server (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function.)

As per claims 7 and 18, Adrangi in view of Lehtovirta discloses, wherein the encryption key response is received by a unified data device from a key management server (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function.)

As per claims 8 and 19, Adrangi in view of Lehtovirta discloses wherein the encryption key response comprises a key identifier or an expiration time (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches receiving the encryption key VMK as well as the VMK ID.)  

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
WO 2020/029859 – teaches a key request for an application layer key.
CN 106131081 – teaches using an application layer key.
Kim (US 2020/0178048) – teaches providing security in the application layer.
Seetharam (US 2019/0065771) – teaches requesting and receiving an encryption key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498